t c memo united_states tax_court joseph s king petitioner v commissioner of internal revenue respondent docket no filed date joseph s king pro_se margaret a martin for respondent memorandum opinion goldberg special_trial_judge this case was assigned pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 this matter is before the court on respondent’s motion for summary_judgment pursuant to rule all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure in the motion respondent contends that the court should sustain additions to tax for the taxable years and in the amounts of dollar_figure and dollar_figure respectively pursuant to sec_6651 background in two notices of deficiency both dated date respondent determined that there are additions to tax due from petitioner pursuant to sec_6651 for the taxable years and in the amounts of dollar_figure and dollar_figure respectively the sec_6651 late filing addition is the only issue in this case petitioner resided in kennewick washington when he filed his petition on date after several procedural matters were resolved by order dated date respondent filed a notice of proceeding in bankruptcy on date by order dated date pursuant to u s c sec_362 all proceedings before this court were automatically stayed in a status report filed date respondent informed the court that petitioner received a discharge in his bankruptcy case on date thereafter on date we issued an order lifting the stay of proceedings on date respondent filed the present motion we notified petitioner of the filing and requested that he file an objection with the basis therefor on or before date to date we have not received an objection from petitioner discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials 90_tc_678 it is appropriate if the pleadings and other acceptable materials show that there is no genuine issue as to any material fact and a decision may be rendered as a matter of law rule b 85_tc_527 the moving party bears the burden of proving that summary_judgment is warranted 477_us_317 78_tc_412 in deciding a motion for summary_judgment the court will construe factual inferences in a manner most favorable to the opposing party 85_tc_812 based on the exhibits attached to the motion the pleadings and declarations we find the following petitioner filed a joint income_tax return for the taxable_year which was received by respondent’s ogden utah service_center on date the return was due to be filed on or before date petitioner filed a joint income_tax return for the taxable_year which was received by respondent’s ogden utah service_center on date the return was due to be filed on or before date respondent reviewed the administrative file for each taxable_year in issue the files contain no extensions of time for filing of a federal_income_tax return nor are there any explanations from petitioner as to reasonable_cause for late filings respondent reviewed the transcripts of account for each taxable_year in issue the transcripts of account revealed that no extensions of time for filing of federal_income_tax returns were sought or granted in the preparation of this case for trial respondent requested in a letter dated date that petitioner provide respondent with a written_statement explaining why the addition_to_tax for late filing under sec_6651 would not be applicable if petitioner chose not to concede the issue petitioner did not answer respondent’s date letter sec_6651 imposes an addition_to_tax for failure_to_file a timely tax_return the addition_to_tax is equal to percent of the amount of the tax required to be shown on the return if the failure_to_file is not more than month an additional percent is imposed for each month or fraction thereof in which the failure_to_file continues to a maximum of percent of the tax the addition_to_tax is applicable unless petitioner establishes that the failure_to_file was due to reasonable_cause and not willful neglect here petitioner has not opposed respondent’s motion he has not offered any explanation to establish that the late filing of his and income_tax returns was due to reasonable_cause therefore there is no genuine issue as to any material fact accordingly respondent is entitled to a summary adjudication with respect to petitioner’s liability for the additions to tax as a matter of law to reflect the foregoing an appropriate order and decision will be entered for respondent
